DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the application filed on 9/01/20.  Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/01/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimooka et al. (US PGPub 2015/0349203 hereinafter referred to as “Skimooka”).
Shimooka discloses the semiconductor method as claimed.  See figures 1-7D and corresponding text, where Shimooka teaches, in claim 1, a method for manufacturing a semiconductor element, the method comprising: 
providing a wafer (10) comprising first and second regions at an upper surface of the wafer, the second region being located at a periphery of the first region and being at a lower position than the first region (figures 1-2B; [0026-0029]); and 
forming a semiconductor layer (30) made of a nitride semiconductor at the upper surface of the wafer, wherein: in a top-view, the first region comprises an extension portion at an end portion of the first region in a first direction that passes through the center of the wafer parallel to an m-axis of the semiconductor layer (30) (figure 1-2B; [0029]), the extension portion extending in a direction from a center of the wafer toward an edge of the wafer, and the extension portion comprises a first side surface parallel to a third direction tilted at an angle not less than 5.degree. and not more than 55.degree. (figures 2A-2B; [0029] , 30.degrees) with respect to a second direction that is parallel to a tangent at an edge of the wafer in the first direction (figure 7A-7D; [0046-0048]). 
Shimooka teaches, in claim 2, wherein: in the top view, the extension portion further comprises a second side surface extending in a fourth direction tilted at an angle not less than 5.degree. and not more than 55.degree. with respect to the second direction, the fourth direction being different from the third direction (figures 2A-2B; [0029] , 30.degrees). 
Shimooka teaches, in claim 3, wherein: the extension portion reaches an edge of the upper surface of the wafer (figures 1 and 3; [0027]). 
Shimooka teaches, in claim 4, wherein: in the top view, a tangent at an edge of the first region in a fifth direction that passes through the center of the wafer parallel to an a-axis of the semiconductor layer is parallel to a tangent at an edge of the wafer in the fifth direction (figures 2A-2B; [0029], [0085-00105]) 
Shimooka teaches, in claim 5, wherein: the wafer is made of sapphire ([0105]). 
Shimooka teaches, in claim 6, wherein: the second region is at a position not less than 2 .mu.m lower than the first region ([0029]). 
Shimooka teaches, in claim 7, wherein: the second region is at a position not less than 2 .mu.m lower than the first region ([0029]). 
Shimooka teaches, in claim 8, wherein: a distance between the first region and an edge of the wafer in a fifth direction that is parallel to an a-axis of the semiconductor layer is not more than 1/10 of a diameter of the wafer (figure 7A-7D; [0047-0048]). 
Shimooka teaches, in claim 9, wherein: the extension portions are located only at the end portion of the first region in the first direction ([0035]). 

Shimooka teaches, in claim 10, a method for manufacturing a semiconductor element, the method comprising: 
providing a wafer (10) comprising first and second regions at an upper surface of the wafer, the second region being located at a periphery of the first region and being at a lower position than the first region (figures 1-2B; [0026-0029]); and 
forming a semiconductor layer (30) made of a nitride semiconductor at the upper surface of the wafer, wherein: in a top view, the second region comprises an extension portion at an end portion of the second region in a first direction that passes through the center of the wafer parallel to an m-axis of the semiconductor layer, the extension portion extending in a direction from an edge of the wafer toward a center of the wafer, and the extension portion comprises a first side surface parallel to a third direction tilted at an angle not less than 5.degree. and not more than 55.degree. with respect to a second direction that is parallel to a tangent at an edge of the wafer in the first direction (figure 7A-7D; [0046-0048]). 

Shimooka teaches, in claim 11, wherein: in the top view, the extension portion further comprises a second side surface extending in a fourth direction tilted at an angle not less than 5.degree. and not more than 55.degree. with respect to the second direction, the fourth direction being different from the third direction direction (figures 2A-2B; [0029] , 30.degrees).
Shimooka teaches, in claim 12, wherein: the first side surface and the second side surface are continuous direction (figures 2A-2B; [0029] , 30.degrees). 
Shimooka teaches, in claim 13, wherein: in the top view, a tangent at an edge of the first region in a fifth direction that passes through the center of the wafer parallel to an a-axis of the semiconductor layer is parallel to a tangent at an edge of the wafer in the fifth direction (figures 2A-2B; [0029], [0085-00105]). 
Shimooka teaches, in claim 14, wherein: the wafer is made of sapphire ([0105]).
Shimooka teaches, in claim 15, wherein: the second region is at a position not less than 2 .mu.m lower than the first region ([0029]). 
Shimooka teaches, in claim 16, wherein: the second region is at a position not less than 2 .mu.m lower than the first region ([0029]). 
Shimooka teaches, in claim 17, wherein: a distance between the first region and an edge of the wafer in a fifth direction that is parallel to an a-axis of the semiconductor layer is not more than 1/10 of a diameter of the wafer (figure 7A-7D; [0047-0048]). 
Shimooka teaches, in claim 18, wherein: the extension portions are located only at the end portion of the first region in the first direction ([0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             May 21, 2022